Citation Nr: 0014833	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-30 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the amount of $3,794.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from October 1953 to October 
1955, and from February 1956 to February 1958.  The veteran 
died in August 1972.  The appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Columbia, South Carolina 
which denied entitlement to a waiver of the recovery of VA 
improved death pension benefits in the amount of $3,794.  

In an October 1997 decision, the Committee denied entitlement 
to a waiver of the recovery of VA improved death pension 
benefits in the amount of $4,491.  The appellant was notified 
of this decision and of her procedural and appellate rights 
in an October 1997 letter.  An appeal as to that decision has 
not been initiated.  


REMAND

The Board finds that further development is necessary prior 
to appellate review as set forth below.  

At the outset, the Board notes that the appellant has, in the 
past, been in receipt of Section 306 death pension benefits 
and, subsequently, improved death pension benefits.  The 
appellant was notified of her responsibilities with regard to 
notifying the VA fully and promptly of her income and any 
changes thereto.  

Within the past 6 years, it appears that three overpayments 
were created when the appellant's VA benefits were 
retroactively adjusted due to increases in the appellant's 
income.  

In May 1994, the RO retroactively adjusted the appellant's 
improved death pension benefits effective February 1991.  It 
was determined that she was entitled to $94 effective 
February 1, 1991; $108 effective December 1, 1991; $391 
effective February 1, 1992; $404 effective December 1, 1992; 
and $429 effective December 1, 1993.  In January 1995, the RO 
again retroactively adjusted the appellant's improved death 
pension benefits effective February 1, 1992.  It was 
determined that she was entitled to $71 effective February 1, 
1992; $83 effective December 1, 1992; $414 effective February 
1, 1993; $425 effective December 1, 1993; and $438 effective 
December 1, 1994.  

The two aforementioned retroactive adjustments resulted in 
the creation of an overpayment of $4,157.  Although the 
appellant requested a waiver of the recovery thereof, the 
Committee denied her request as it was determined that her 
request was not made within the 180 day time period.  

Thereafter, in March 1996, the RO retroactively terminated 
the appellant's improved death pension benefits for the 
period of February 1, 1993 to January 31, 1994.  It was 
determined that the appellant was entitled to $0 effective 
February 1, 1993; $84 effective February 1, 1994; $96 
effective December 1, 1994; and $108 effective December 1, 
1995.  

This retroactive termination resulted in the creation of the 
overpayment at issue in the amount of $3,794.  The appellant 
requested a waiver of the recovery thereof, but the Committee 
denied her request in April 1996.  In that decision, the 
Committee concluded that the appellant's actions constituted 
bad faith which precluded waiver.  The appellant appealed 
this decision to the Board.  The Board notes that the 
statement of the case indicated that the appellant's actions 
constituted misrepresentation (which also precludes a 
waiver).  

Thereafter, in February 1997, the RO again retroactively 
adjusted the appellant's improved death pension benefits 
effective January 1, 1997.  It was determined that she was 
entitled to $30 effective January 1, 1996; $43 effective 
December 1, 1996; and $0 effective January 1, 1997.

This retroactive adjustment and termination resulted in the 
creation of an overpayment of $4,491.  As noted in the 
introductory portion of this remand decision, the Committee 
denied the appellant's request for a waiver of the recovery 
of this overpayment, but an appeal thereto has not been 
initiated.

Thus, the only matter in appellate status is whether recovery 
of the overpayment of VA improved death pension benefits in 
the amount of $3,794 may be waived.  

In that regard, the Committee determined that the appellant 
committed bad faith (noted to be misrepresentation in the 
statement of the case) because she underreported her wage 
income.  A review of the record shows that the appellant 
reported in February 1993 and February 1994 Eligibility 
Verification Reports (EVRs) that she had no wage income.  The 
record does not reflect further information from the 
appellant regarding her wage income until March 1996 when she 
reported that she was receiving $352 per month.  In April 
1996, the appellant clarified that she received $1,056 in 
wage income during 1995.  She did not, however, submit 
supporting documentation.  

The appellant currently contends that she did accurately 
report her income.  As noted, the record only reflects the 
correspondence indicated above.  The appellant has submitted 
information regarding her income in 1995, but not for 1993 
and 1994 nor did she submit supporting documentation of the 
1995 income.  Accordingly, the Board finds that the appellant 
should be provided the opportunity to verify her income for 
the years in question and to submit supporting documentation.  
Thereafter, the Committee should reconsider her claim for 
waiver and, if the action is unfavorable, should clearly 
articulate the reasons for the denial, particularly in light 
of the discrepancies between the April 1996 decision and the 
statement of the case.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should provide the appellant 
the opportunity to verify her income for 
1993, 1994, and 1995, by submitting, for 
instance, her W-2 statements or other 
supporting information.  

2. The RO should readjudicate whether the 
appellant is entitled to a waiver of the 
recovery of an overpayment of VA improved 
death pension benefits in the amount of 
$3,794.  The Committee should clearly 
articulate the reasons for the decision.  
If the action taken is adverse to the 
appellant, she should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations which 
includes resolving any discrepancies 
between the statement of the case and the 
determinations of the Committee.  She 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




